
	
		I
		111th CONGRESS
		2d Session
		H. R. 6307
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 17, United States Code, to enable a public
		  broadcaster to obtain statutory licenses for the transmission of sound
		  recordings online, unless a substantial portion of the sound recordings
		  transmitted, on a weekly basis, are by the same featured recording artist or of
		  the same musical work, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Radio Music Enhancement Act of
			 2010.
		2.Transmissions by
			 public broadcasting entitiesSection 114(j)(13) of title 17, United
			 States Code, is amended by adding at the end the following: For purposes
			 of subsection (d), any transmission by a public broadcasting entity (as defined
			 in section 118(f) of this title) on a particular channel shall be deemed to
			 qualify as a sound recording performance complement, and therefore not to
			 exceed the sound recording performance complement. The preceding sentence shall
			 not apply if, on a weekly basis, a substantial portion of sound recordings
			 transmitted on the channel are by the same featured recording artist or are of
			 the same musical work.
		
